DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 15-16, 18, 20-21, 23-24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Picogram-detection of estradiol at an electrochemical immunosensor with a gold nanoparticle | Protein G-(LC-SPDP)-scaffold).
Regarding claim 11, Liu discloses a method for deriving a calibration curve for determining a concentration of an analyte in an electrochemical reactor, the method comprising:
determining a current level, measured after a predetermined amount of time, between a functionalized electrode and a reference electrode in said electrochemical reactor in absence of an analyte, said current level forming a zero-concentration current (pg. 1440-1441/3.3. Assembling electrochemical immunosensors, see: cyclic voltammogram (peak separation of 200 mV and peak current ratio 1.09) of Au electrode with a Au nanoparticle | Protein G-(LC-SPDP)-scaffold immobilized with Mab in 0.02 M PBS; Fig. 4, see: Trace C),
injecting a fluid comprising an analyte in a first given concentration in said electrochemical reactor, determining after said predetermined amount of time a first calibration current level corresponding to said first given concentration and calculating a first current ratio of said first current level to said zero-concentration current (pg. 1441-1442/3.4. Analytical applications of the immunosensor, see: plurality of estradiol standard solutions to form calibration plots, and sensitivity obtained by determining slope of the calibration plot),
repeating the previous step for at least a second given concentration of said analyte, yielding at least a second current ratio of a second current level to said zero-concentration current (pg. 1441-1442/3.4. Analytical applications of the immunosensor, see: plurality of estradiol standard solutions to form calibration plots, and sensitivity obtained by determining slope of the calibration plot),
obtaining a calibration curve indicative of current ratio as a function of concentration from said first current ratio and at least said second current ratio (Fig. 5, see: calibration plots).
Regarding claim 12, Liu further discloses said repeating another electrochemical reactor is used having a same design as the electrochemical reactor used when determining said first current ratio, and wherein a current level forming a zero-concentration current is determined for that other electrochemical reactor and said analyte of said at least second concentration is injected in that other electrochemical reactor (pg. 1442-1443/3.5. Precision and stability study, see: duplicate testing with the same immunosensor and different immunosensors from the same manufactured batch).
Regarding claim 13, Liu further discloses before the current level determination a detection solution is injected (pg. 1440-1441/3.3. Assembling electrochemical immunosensors, see: solutions/samples are injected into the flow cell before electrical measurements).
Regarding claim 15, Liu further discloses said functionalized electrode comprises Au, nanoparticles and antibody complexes (pg. 1440-1441/3.3. Assembling electrochemical immunosensors, see: Au electrode with a Au nanoparticle | Protein G-(LC-SPDP)-scaffold immobilized with Mab).
Regarding claim 16, Liu further discloses said analyte is a biomarker (pg. 1441-1442/3.4. Analytical applications of the immunosensor, see: estradiol).
Regarding claim 18, Liu further discloses said fluid is a body fluid (pg. 1441-1442/3.4. Analytical applications of the immunosensor, see: blood serum samples).
Regarding claim 20, Liu discloses a method for determining an unknown concentration of an analyte, comprising:
deriving a calibration curve by
determining a current level, measured after a predetermined amount of time, between a functionalized electrode and a reference electrode in said electrochemical reactor in absence of an analyte, said current level forming a zero-concentration current (pg. 1440-1441/3.3. Assembling electrochemical immunosensors, see: cyclic voltammogram (peak separation of 200 mV and peak current ratio 1.09) of Au electrode with a Au nanoparticle | Protein G-(LC-SPDP)-scaffold immobilized with Mab in 0.02 M PBS; Fig. 4, see: Trace C),
injecting a fluid comprising an analyte in a first given concentration in said electrochemical reactor, determining after said predetermined amount of time a first calibration current level corresponding to said first given concentration and calculating a first current ratio of said first current level to said zero-concentration current (pg. 1441-1442/3.4. Analytical applications of the immunosensor, see: plurality of estradiol standard solutions to form calibration plots, and sensitivity obtained by determining slope of the calibration plot),Atty. Docket: 19828.374
8/10repeating the previous step for at least a second given concentration of said analyte, yielding at least a second current ratio of a second current level to said zero-concentration current (pg. 1441-1442/3.4. Analytical applications of the immunosensor, see: plurality of estradiol standard solutions to form calibration plots, and sensitivity obtained by determining slope of the calibration plot),
obtaining a calibration curve indicative of current ratio as a function of concentration from said first current ratio and at least said second current ratio (Fig. 5, see: calibration plots),
taking a further electrochemical reactor having said same design as the electrochemical reactor used when determining said calibration curve, determining a current level measured after said predetermined amount of time between a functionalized electrode and a reference electrode in said further electrochemical reactor in absence of an analyte, said current level forming a zero-concentration current, injecting said fluid comprising said analyte in an unknown concentration in said further electrochemical reactor, determining after said predetermined amount of time a current value corresponding to said unknown concentration, calculating a current ratio of said current value to said zero-concentration current obtained in the previous step, and determining said unknown concentration using said calibration curve and said current ratio corresponding to said unknown concentration (pg. 1442-1443/3.5. Precision and stability study, see: duplicate testing with the same immunosensor and different immunosensors from the same manufactured batch, the free estradiol in the serum samples is unknown).
Regarding claim 23, Liu further discloses said functionalized electrode comprises Au, nanoparticles and antibody complexes (pg. 1440-1441/3.3. Assembling electrochemical immunosensors, see: Au electrode with a Au nanoparticle | Protein G-(LC-SPDP)-scaffold immobilized with Mab).
Regarding claim 24, Liu further discloses said analyte is a biomarker (pg. 1441-1442/3.4. Analytical applications of the immunosensor, see: estradiol).
Regarding claim 26, Liu further discloses said fluid is a body fluid (pg. 1441-1442/3.4. Analytical applications of the immunosensor, see: blood serum samples).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Picogram-detection of estradiol at an electrochemical immunosensor with a gold nanoparticle | Protein G-(LC-SPDP)-scaffold), in view of Pereira et al. (A microfluidic device based on a screen-printed carbon electrode with electrodeposited gold nanoparticles for the detection of IgG anti-Trypanosoma cruzi antibodies).
Regarding claims 14 and 22, Liu does not explicitly disclose said electrochemical reactor is a microfluidic reactor.
Pereira teaches an analogous antibody functionalized three electrode immunosensor (Scheme 1) configured within a microfluidic device (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the flow cell in the device disclosed by Liu, into a microfluidic arrangement, as taught by Pereira, in order to provide of the known advantages over conventional techniques, such as ease of handling and high reaction efficiency (Pereira: pg. 4748/3.3 Optimum conditions for the immune reactions and the determination of the enzymatic products).  Additionally, a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim(s) 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Picogram-detection of estradiol at an electrochemical immunosensor with a gold nanoparticle | Protein G-(LC-SPDP)-scaffold), in view of Yun et al. (A Label-Free Electronic Biosensor for Detection of Bone Turnover Markers).
Regarding claims 17 and 25, while Liu does not explicitly disclose the analyte being a bone turnover marker, it is well known in the art that low concentrations of estradiol are associated with higher levels of bone turnover markers.
Yun teaches an analogous antibody functionalized three electrode biosensor configured for the detection of bone turnover markers (Figure 1).  It would have been obvious to one having ordinary skill in the art, to utilize the same measurement method disclose by Liu with the bone turnover marker biosensor taught by Yun, in order to provide for additional information regarding well known conditions associated with postmenopausal women and women with low estradiol levels.

Claim(s) 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Picogram-detection of estradiol at an electrochemical immunosensor with a gold nanoparticle | Protein G-(LC-SPDP)-scaffold), in view of May et al. (Use of whole blood for analysis of disease-associated biomarkers).
Regarding claims 19 and 27, Liu does not explicitly disclose the body fluid being whole blood.
May teaches the use of fresh and frozen whole blood was a well known alternative to serum and plasma in the detection of estradiol (pg. 61/col. 2/para. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to calibrate and configure the method and device disclosed by Liu to detect estradiol levels in whole blood, as taught by May, since such a modification would simplify analysis and collection by eliminating blood separation steps (May: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797